Citation Nr: 1209777	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  10-29 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to July 27, 2009, for a 10 percent rating for left knee traumatic arthritis.

2.  Entitlement to an effective date prior to July 27, 2009, for a 10 percent rating for right knee osteoarthritis.

3.  Entitlement to an increased rating for chondromalacia of the left patella with synovitis, currently rated as 30 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of the right knee, currently rated as 30 percent disabling.

5.  Entitlement to an increased rating for left knee traumatic arthritis, currently rated as 10 percent disabling.

6.  Entitlement to an increased rating for right knee osteoarthritis, currently rated as 10 percent disabling.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability.

8.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to August 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that the Veteran is currently in receipt of a TDIU, effective April 1998.

The issues of entitlement to specially adapted housing, and the reopened claim of service connection for low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The record does not reflect that VA received a formal or an informal claim of entitlement to an increased rating for left or right knee arthritis prior to July 27, 2008.

2.  A combined 40 percent rating is in effect for the Veteran's service-connected left knee disability and a 40 percent rating is in effect for the Veteran's service-connected right knee disability; the maximum rating the Veteran could attain if his right or left leg were amputated below the knee would be 40 percent.

3.  January 1978 and June 1982 rating decisions denied service connection for low back disability.

4.  Evidence added to the record since the January 1978 RO decision, considered in conjunction with the record as a whole, is new, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for low back disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 27, 2008, for a 10 percent rating for left knee traumatic arthritis have been met.  38 U.S.C.A. §§ 5107(b), 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2011).

2.  The criteria for an effective date of July 27, 2008, for a 10 percent rating for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 5107(b), 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2011).

3.  The criteria for a rating in excess of 30 percent for chondromalacia of the left patella with synovitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2011).

4.  The criteria for a rating in excess of 30 percent for chondromalacia of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2011).

5.  The criteria for a rating in excess of 10 percent for left knee traumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5010 (2011).

6.  The criteria for a rating in excess of 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260-5010 (2011).

7.  The January 1978 RO decision that denied service connection for low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).

8.  New and material evidence has been received, and the claim for entitlement to service connection for low back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an effective date prior to July 27, 2009, for a 10 percent rating for left knee traumatic arthritis and entitlement to an effective date prior to July 27, 2009, for a 10 percent rating for right knee osteoarthritis.

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in March 2010 the Veteran was informed of the evidence and information necessary to substantiate the earlier effective date claims, the information required to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  In the March 2010 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in a May 2010 Statement of the case.  Any deficiency as to the timing of the notice was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  As for the earlier effective date claims, the Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of those claims.

Analysis

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

In cases involving a claim for higher compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from that date; otherwise, the effective date is the date the claim is received.  38 C.F.R. § 3.400(o)(2).

A January 1978 RO decision granted service connection for left knee disability, and in a January 1995 decision the RO expanded the grant of service connection for left knee disability to include traumatic arthritis.  A May 1998 RO decision granted the Veteran service connection for right knee disability, characterized as chondromalacia of the right knee, with osteoarthritis.  That determination was not appealed and is final.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 3.104  (2011).

On July 27, 2009, VA received the Veteran's request for an increased rating for his service-connected left and right knee disabilities.  The September 2009 RO decision, in pertinent part, assigned separate ratings for left and right knee arthritis, and assigned ratings of 10 percent, effective July 27, 2009.

Under Diagnostic Code 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.

Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  A 10 percent evaluation is for application where flexion is limited to 45 degrees.  Diagnostic Code 5261 pertains to limitation of leg extension.  Under that Code section, a 10 percent evaluation is for application where extension is limited to 10 degrees.

The Board observes that the Veteran's 10 percent rating for left and right knee arthritis is effective from July 27, 2009, the date of the receipt of the claim for an increased rating.  The Board must, in this case, determine whether it is factually ascertainable that an increase in disability occurred within one year prior to the date of receipt of the claim for an increased rating and therefore the Veteran warrants rating of 10 percent for left and right knee arthritis prior to July 27, 2009.  There is no evidence of a claim for an increased rating after the date of the final rating decision in May 1998 and receipt of the July 27, 2009 claim for increased rating.  As such, the Board may only consider whether the effective date for the 10 percent rating for the left and right knee arthritis may be assigned for the one year period prior to receipt of the claim in July 2009.  See 38 C.F.R. § 3.400.

The Veteran filed the claim for increased in July 2009 and reported that he had been experiencing increased problems with his knees, including with walking.  The August 2009 VA examination confirmed the presence of left and right knee arthritis, with a history of complaints of knee pain, limitation of motion and functional limitations on standing and walking.  The Veteran's claim was filed in July 2009 and there is evidence showing that he had increased problems with the knees in the year prior to the claim as is confirmed by the August 2009 VA examination report.  Therefore, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if the claim is received within one year from that date.  As such, an effective date of July 27, 2008 is warranted for the disability evaluation of 10 percent for the Veteran's left and right knee arthritis disabilities.

II.  Increased rating for: chondromalacia of the left patella with synovitis; chondromalacia of the right knee; left knee traumatic arthritis; and right knee osteoarthritis

The Board has considered whether the notice provisions of the VCAA are applicable to these claims.  With respect to the increased rating claims, where as here, the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA apply.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002), citing Livesay v. Prinicipi, 15 Vet. App. 165 (2001).

A combined 40 percent rating is in effect for the Veteran's service-connected left knee disability and a 40 percent rating is in effect for the Veteran's service-connected right knee disability.

Under the provisions of 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  The regulation states, for example, that the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation under DC 5165.  Accordingly, the Veteran is receiving the maximum rating to which he is entitled for the left and right knee disabilities.  A combined rating in excess of 40 percent is not warranted because the rating would violate the amputation rule.

Although the Veteran is in receipt of the maximum schedular rating for his service-connected left and right knee disabilities, the Board must still consider whether the matter should be referred to the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  See Smallwood v. Brown,
10 Vet. App. 93, 97-98.  

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating. Id.

The evidence of record does not reveal that the Veteran's disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's left and right knee disabilities are not rated by analogy, but, instead, have been evaluated under the applicable Diagnostic Codes (5010, 5257, 5260, 5261) that have specifically contemplated the level of occupational and social impairment caused by service-connected disabilities of the knees.  The Veteran's symptoms such as instability and limitation of motion are specifically enumerated under the aforementioned Diagnostic Codes.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

III.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

In light of the favorable Board decision below to reopen the claim for service connection for low back disability, any deficiency as to notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) indicated that new and material evidence could be found where the new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.

A January 1978 rating decision denied service connection for low back disability.  While a June 1982 RO decision denied the Veteran's application to reopen his low back claim, it is unclear to the Board whether the Veteran received notice of that decision, and it is not necessary to address that question at the present time.  At any rate, for the purposes of the present appeal, the fact remains that the Veteran did not appeal the January 1978 RO decision and it became final.  38 U.S.C.A. § 7105.  In July 2009 the Veteran requested that his low back disability claim be reopened.

The January 1978 RO decision denied the Veteran's low back disability claim on the basis that included, in the Board's view, a lack of a current low back disability.  The January 1978 RO decision also stated that the Veteran's low back disability had preexisted service and had not been aggravated by his active service.

Subsequent to the January 1978 RO denial the Veteran has submitted a March 2009 VA medical record that reveals degenerative changes of the thoracic spine.  The Board finds that the evidence of current low back disability pertains to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  The Board also notes that in his July 2009 statement the Veteran has at least implicitly denied that he had a chronic back problem prior to service.  The Board observes that the old and new evidence of record (including service treatment records indicating that the Veteran complained of low back problems), considered as a whole, "triggers" VA's duty to assist to provide a medical opinion in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4)(i).  On this basis, and consistent with the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that new and material evidence has been received to reopen the low back disability claim.


	(CONTINUED ON NEXT PAGE)



ORDER

An effective date of July 27, 2008, for a 10 percent rating for left knee traumatic arthritis is granted, subject to the applicable law governing the award of monetary benefits.

An effective date of July 27, 2008, for a 10 percent rating for right knee osteoarthritis is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 30 percent for chondromalacia of the left patella with synovitis is denied.

A rating in excess of 30 percent for chondromalacia of the right knee is denied.

A rating in excess of 10 percent for left knee traumatic arthritis is denied.

A rating in excess of 10 percent for right knee osteoarthritis is denied.

As new and material evidence has been received to reopen a claim of entitlement to service connection for low back disability, the appeal, to this extent, is granted.


REMAND

While new and material evidence has been received to reopen the low back disability claim, whether the Veteran has low back disability that is related to service is a medical question and requires medical expertise.  While the Veteran underwent a VA orthopedic examination in December 1977, the December 1977 VA examiner did not provide any opinion concerning service incurrence or aggravation of the Veteran's low back disability.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the veteran is entitled to service-connected compensation for permanent and total disability due to (as potentially pertinent to this case): 1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809.  The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

The Veteran's service-connected disabilities are chondromalacia of the left patella with synovitis, rated as 30 percent disabling, chondromalacia of the right knee, rated as 30 percent disabling, left knee traumatic arthritis, rated as 10 percent disabling, and right knee osteoarthritis, rated as 10 percent disabling.

The Veteran is service connected for disabilities that could affect the functions of balance or propulsion.  The Veteran essentially asserts that his knee conditions are of such severity that he must use a cane and wear braces on both knees at all times in order to get around his house.  The Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain all VA treatment records of the Veteran dated from April 2010 to the present.  All records obtained must be associated with the claims folder.

2.  The Veteran should be scheduled for the appropriate VA examination regarding his low back disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran has any current low back disability that was incurred in or aggravated by his active service.  The rationale for any opinion expressed should be set forth.

3.  After completion of the above, the Veteran should be afforded a VA examination of his service connected disabilities in order to determine how they affect his locomotion.  All indicated tests and studies should be conducted.  The claims folder must be made available to the examiner for use in the study of this case.  After the completion of the examination and review of the record, the examiner should attempt to express the following opinion:

Is it as likely as not (50 percent probability or more) that the Veteran's service connected disabilities so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair?  The determination should be made with consideration only of service connected disorders.  The rationale for any opinion expressed should be set forth.

4.  The AOJ should then, based on all the evidence of record, adjudicate the issues of entitlement to specially adapted housing and the reopened claim of service connection for low back disability.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


